Opinion

SPEAR, J.
The plaintiffs, Kenneth C. Sloan and Patrick J. Romano, and the defendant-third party plaintiff Matthew F. Kubitsky brought suit against the defendant Edward J. Winter alleging a breach of Winter’s guarantee of a promissory note on which the corporate maker defaulted.1 Winter appeals from the judgment of the *837trial court in favor of the plaintiffs and the third party plaintiff. He claims that the court improperly (1) precluded his defense of recoupment on the ground that the claim that he sought to raise belonged to the debtor corporation, and (2) refused to allow him to “stand in the shoes” of the debtor corporation to raise the recoupment defense. The plaintiffs and Kubitsky filed cross appeals, claiming that the trial court improperly denied their requests for attorney’s fees on the basis of the absence of an express provision for such fees in the guarantee agreements. We affirm the judgment of the trial court as to the appeal, and reverse the judgment in part with respect to the cross appeals.
The trial court’s memorandum of decision sets out the factual and procedural history of the case, the relevant findings and the court’s conclusions of law. Winter was a majority shareholder of Atlease, Inc., a New York corporation. In 1984, Sloan and Romano, principal shareholders of Firstway Corporation, 2 executed a guarantee of a promissory note that was made by Firstway for $500,000 in favor of Citytrust bank.3 Firstway operated a car rental business in Stamford. In 1985, Atlease purchased the stock of Firstway. As consideration for the stock, Atlease assumed Firstway’s obligation to pay the Citytrust note, and the defendants Atlease and Michael Inzitari executed a guarantee of the note.
Atlease subsequently defaulted on the note, and City-trust sued Sloan and Romano on their guarantee. After settling with Citytrust, Sloan and Romano commenced an action against the defendant and others4 on their *838agreement to indemnify the plaintiffs. Atlease did not appear at trial and was defaulted.
At trial, Winter alleged that prior to the 1985 sale of Firstway, the plaintiffs had fraudulently rolled back odometers on cars that were owned by Flrstway.5 The alleged effect of that action was to overvalue the cars, which had served as collateral for the Citytrust note that Atlease subsequently assumed and Winter personally guaranteed. In addition to raising several other special defenses,6 Winter attempted unsuccessfully to raise the common law defense of recoupment to reduce the amount of the judgment that was sought by the plaintiffs. The trial court ruled that because Winter was the majority stockholder, but not the sole stockholder, of Atlease, the special defenses, including the defense of recoupment, actually belonged to Atlease and not to Winter. The court determined that because mutuality of obligation between the parties was lacking, Winter could not assert a recoupment defense. The court rendered judgment in favor of the plaintiffs and the third party plaintiff against Winter in the amount of $173,899.56.7 The court denied the plaintiffs’ requests for attorney’s fees because the agreement that the defendant signed guaranteeing the Citytrust note did not expressly provide for such fees. This appeal and the cross appeals followed.
*839I
Winter first claims that the trial court improperly refused to allow him to raise the defense of recoupment with respect to the Citytrust note for which he was a personal guarantor. We disagree.
“Our courts [have] recognized the right of a person sued in an action upon contract, to recoup or cut back the amount which the plaintiff might recover, by showing a right of action for damages in himself arising out of the same contract or, in a qualified sense, transaction.” Boothe v. Armstrong, 76 Conn. 530, 531, 57 A. 173 (1904). For a valid contract defense such as recoupment to be asserted, however, there first must be an enforceable contract between the parties. It is well settled in this state that there must be mutuality of obligation between the parties to a contract for the contract to be enforceable. Hess v. Dumouchel Paper Co., 154 Conn. 343, 347, 225 A.2d 797 (1966); R.F. Baker Co. v. P. Ballantine & Sons, 127 Conn. 680, 683, 20 A.2d 82 (1941); Hoffman v. Fidelity & Casualty Co., 125 Conn. 440, 443, 6 A.2d 357 (1939). Specifically, “ ‘[t]he intention of the parties manifested by their words and acts is essential to determine whether a contract was entered into and what its terms were. . . . This determination requires a finding of mutuality of obligation.’ ” (Citation omitted.) Hydro-Hercules Corp. v. Gary Excavating, Inc., 166 Conn. 647, 652-53, 353 A.2d 714 (1974).
The trial court properly found that Atlease, and not Winter, would be the party entitled to assert a recoupment defense because Atlease, not Winter, was the actual purchasing entity that contracted to assume the obligation to repay the Citytrust note. We conclude that the trial court properly determined that mutuality of obligation was a prerequisite to raising the common law defense of recoupment.
*840II
Winter alternatively asserts that the trial court improperly prevented him from “standing in the shoes” of Atlease, the principal obligor, and raising the recoupment defense. Winter argues for the first time on appeal that the trial court neglected to address an exception to the mutuality requirement, available where the principal debtor fails to appear and raise available defenses because of insolvency. Restatement, Security § 133 (2) (1941); F. Childs, Law of Suretyship and Guaranty § 148 (1907). In such a case, the guarantor can then raise those defenses. The insolvent principal exception has been adopted by other courts; United States ex rel. Johnson v. Morley Construction Co., 98 F.2d 781, 790 (2d Cir.), cert. denied, 305 U.S. 651, 59 S. Ct. 244, 83 L. Ed. 421 (1938); In re Yale Express System, Inc., v. Nogg, 362 F.2d 111, 114-15 (2d Cir. 1966); and, in aproper case, this court could consider whether fairness dictates that we also adopt this exception. This is not that case because, as Winter concedes, the insolvency exception claim was never raised at trial nor was any evidence of Atlease’s insolvency or dissolution ever presented.
The dissent mistakenly asserts that our analysis should center on the law of suretyship instead of on the requirement for mutuality of obligation between the parties to a contract, which was the issue that was raised on appeal. We do not agree.
This court has previously concluded that “[a] party . . . has a right to fair notice that a court may render a judgment with respect to a given issue. . . . When the trial court surprises a party by deciding a case on a claim that was not presented to it, that party obviously is no longer in a position to counter the claim.” (Citations omitted; internal quotation marks omitted.) Haynes Construction Co. v. Cascella & Son Construction, Inc., 36 Conn. App. 29, 36-37, 647 A.2d 1015, cert. *841denied, 231 Conn. 916, 648 A.2d 152 (1994). Our Supreme Court has further stated that a court lacks jurisdiction to determine an issue that was not properly raised in the pleadings. See Gordon v. Tufano, 188 Conn. 477, 482, 450 A.2d 852 (1982).
The dissent focuses on an exception to the mutuality requirement, where both principal and surety are joined as defendants, that was not raised before the trial court and was neither argued to nor briefed for this court. In fact, Winter never advocated the adoption of any exception to the mutuality requirement until, on appeal, he argued for the first time that this court should adopt the insolvent principal exception to the mutuality of obligation requirement.8 Moreover, the special defense of set-off, which the dissent discusses in detail, was specifically disavowed by Winter in favor of pleading only the separate and distinct defense of recoupment.
It is well settled that this court “shall not be bound to consider a claim unless it was distinctly raised at the trial or arose subsequent to the trial. . . .” Practice Book § 4061, now Practice Book (1998 Rev.) § 60-5. Moreover, this court subscribes to the “[long-standing] rule that absent certain exceptional circumstances . . . claims not distinctly raised at trial will not be reviewed on appeal.” (Internal quotation marks omitted.) In re Michael A., 47 Conn. App. 105, 110, 703 A.2d 1146 (1997), quoting Biggs v. Warden, 26 Conn. App. 52, 57, 597 A.2d 839, cert. denied, 221 Conn. 902, 600 A.2d 1029 (1991). Our review of the record reveals that Winter was in no way precluded from raising the special defense of set-off in addition to the defense of recoupment. Nonetheless, he specifically declined to do so. Moreover, Winter had ample opportunity to urge the trial court to adopt *842any one of the recognized exceptions to the mutuality of obligation requirement. At trial, Winter not only failed to raise the specific exception that is addressed by the dissent, where both the principal and the surety are joined as defendants, but he failed to advocate the adoption of any exception to the mutuality requirement until, on appeal to this court, he argued for the adoption of the insolvent principal exception for the first time. Accordingly, because Winter did not raise this claim in any manner at trial, we will not address it on appeal.
Ill
The plaintiffs’ and Kubitsky’s cross appeals claim that the trial court improperly refused to award attorney’s fees because of the absence of a specific provision for such fees in the guarantee agreement. Specifically, the language in the agreement provided that the plaintiffs and Kubitsky would be indemnified “against all actions, proceedings, interest, damages, costs and expenses” related to the Citytrust note. While the trial court found the absence of an express provision regarding attorney’s fees to be dispositive, the plaintiffs and Kubitsky contend that the absence of such language does not preclude an award of attorney’s fees in this case. After reviewing our case law with respect to the interpretation of indemnity agreements, we are persuaded that the plaintiffs and Kubitsky are entitled to those attorney’s fees that were directly related to the defense of the original action on the note.
In support of their contention, the plaintiffs rely on Burr v. Lichtenheim, 190 Conn. 351, 460 A.2d 1290 (1983). In Lichtenheim, our Supreme Court acknowledged that where an indemnity agreement “makes no reference to attorney’s fees and limits its scope to ‘expenses . . . incurred with any action brought to enforce [the indemnitees’] rights’ (emphasis added) *843id., 364; that indemnity agreement “allows no reasonable interpretation other than that attorney’s fees would be limited to defense of the original action.” Id. Further, the court reiterated the general rule that “in the absence of express contractual terms to the contrary, allowance of fees is limited to the defense of the claim which was indemnified and does not extend to services rendered in establishing the right to indemnification.” Id., 363; see Bodner v. United Services Automobile Assn., 222 Conn. 480, 497, 610 A.2d 1212 (1992); Gino’s Pizza of East Hartford, Inc. v. Kaplan, 193 Conn. 135, 140-41, 475 A.2d 305 (1984); Alpha Crane Service, Inc. v. Capitol Crane Co., 6 Conn. App. 60, 78-79, 504 A.2d 1376, cert. denied, 199 Conn. 808, 508 A.2d 769 (1986). Implicit in these cases is the proposition that an agreement to indemnify against all expenses allows for attorney’s fees incurred in defense of the original action.
We conclude that the language in this indemnity agreement encompassed an award of attorney’s fees. Because there was no express provision for those fees in the indemnity agreement, only those attorney’s fees that were associated with the defense of the original action on the note may be awarded to the plaintiffs and Kubitsky.9 Accordingly, because the plaintiffs and Kubitsky are entitled to receive those attorney’s fees that were related to their defense of the Citytrust action on the note, we reverse in part the judgment of the trial court.
The judgment is reversed on the cross appeals only with respect to the award of attorney’s fees and the *844case is remanded for a hearing to determine what fees are attributable to the original action on the note.
In this opinion LANDAU, J., concurred.

 Sloan and Romano brought suit against Atlease, Inc., Michael Inzitari, Kubitsky and Winter claiming that each was liable for Sloan and Romano’s payment of the promissory note that was guaranteed by each defendant. Kubitsky filed a cross claim against the other defendants claiming a breach of their guarantees of the note. By the time of trial, Kubitsky and Inzitari had settled with Sloan and Romano, and Atlease, Inc., had been defaulted. The postare of the case at trial was that Sloan, Romano and Kubitsky each had a claim against Winter. Kubitsky’s claims against Inzitari and Atlease are not at issue here.


 In addition to Sloan and Romano, Kubitsky was also a principal in Firstway Corporation. Its stock was held by Firstway, Inc., a Delaware holding company.


 Kubitsky also executed a personal guarantee of the Citytrust note by separate document.


 See footnote 1.


 Winter did not raise fraud as an affirmative defense to the plaintiffs’ claim.


 Winter raised five special defenses, the first of which, challenging personal jurisdiction, was unsuccessful. The other four special defenses related to Winter’s claim that the plaintiffs had rolled back odometers on Firstway vehicles that became the properly of Atlease in the 1985 sale.


 This amount represents a principal sum of $97,500 plus interest, which was not challenged by Winter, in the amount of $76,399.56. Judgment also entered for $30,000 in favor of Kubitsky, another principal of Firstway, on his reformed complaint. The trial court’s memorandum of decision states that Kubitsky’s $30,000 judgment would subsequently be repaid to the plaintiffs by Kubitsky pursuant to a previous settlement agreement between the parties. Kubitsky’s request for attorney’s fees and prejudgment interest thereon was also denied by the trial court.


 At trial, Winter argued that New York law, which abrogates the requirement of mutuality of obligation, should apply to the present case. After the trial court declined to so adopt New York law, Winter made no argument with respect to the adoption of an exception to this state’s mutuality requirement.


 The plaintiffs acknowledge that they are entitled only to attorney’s fees that are directly related to the defense of the underlying action on the note. The parties have stipulated to the total amount of attorney’s fees incurred both in defending the Citytrust action and prosecuting this action, but have not agreed on the amount attributable to defending only the original Citytrust action. It is not clear from the record whether Kubitsky was involved in the Citytrust action. This opinion established his right to recover fees incurred in that action, but makes no comment on whether he, in fact, incurred any such fees.